


110 HRES 658 EH: Supporting the goals and ideals of Federal

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 658
		In the House of Representatives, U.
		  S.,
		
			September 24, 2007
		
		RESOLUTION
		Supporting the goals and ideals of Federal
		  Credit Union Month and recognizing the importance of Federal credit unions to
		  the economy, and their critical mission in serving those of modest
		  means.
	
	
		Whereas, on June 26, 1934, President Franklin Roosevelt
			 signed into law the Federal Credit Union Act, thus enabling credit unions to be
			 organized throughout the United States under the charters approved by the
			 Federal Government;
		Whereas Federal credit unions were chartered as uniquely
			 democratic economic organizations, founded on the principle that persons of
			 good character and all backgrounds, including those of modest means, joining
			 together in cooperative spirit and action, can promote thrift, create a source
			 of credit for productive purposes, and build a better standard of living for
			 themselves;
		Whereas Federal credit unions have consistently met those
			 purposes and exemplified the traditional American values of thrift, self-help,
			 and volunteerism, carving out a special place for themselves among the Nation’s
			 financial institutions;
		Whereas Federal credit unions operate with the credo
			 Not for profit, not for charity—but for service and have
			 consistently reflected this philosophical tradition and the cooperative spirit
			 of people helping people that gave birth to the Federal Credit
			 Union Act;
		Whereas there are over 5,000 Federal credit unions in the
			 United States serving nearly 50,000,000 Americans in all 50 States; and
		Whereas September 2007 has been designated as Federal
			 Credit Union Month: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of Federal
			 Credit Union Month; and
			(2)recognizes the importance of Federal credit
			 unions to the economy, and their critical mission in serving those of modest
			 means.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
